Citation Nr: 1220178	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-17 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and Agent Orange exposure.

2.  Entitlement to service connection for migraine auras, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1965 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the above-referenced claims.  


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran's hypertension is etiologically related to his military service or to a service-connected disability.  

2.  The preponderance of the evidence does not show that the Veteran's migraine auras are etiologically related to his military service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for migraine auras have not been met.  38 U.S.C.A. §§ 1101, 1110, 1121, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the issue of entitlement to service connection for hypertension and migraine auras, to include on a secondary basis, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in April 2007 and August 2007 of the criteria for establishing direct and secondary service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in November 2007.  Nothing more was required.  

Next, VA has a duty to assist a Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained service treatment records and identified VA and private treatment records.  The Veteran also submitted written statements discussing his contentions.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

A VA examination with respect to the service connection issues on appeal was obtained in July 2006 and a VHA opinion was obtained in February 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, the Board acknowledges the argument put forth by the Veteran's representative in the May 2012 Appellant Brief essentially that the February 2012 VHA opinion is flawed with respect to both of the Veteran's claims.  Specifically, the representative asserted that the VHA examiner did not provide any rationale for his opinion against the Veteran's claim and did not discuss evidence suggesting a positive correlation between the Veteran's migraine auras and episodes of elevated blood pressure. The representative also claimed that the VHA examiner failed to discuss literature indicating that herbicide exposure results in insulin resistance, which is linked to the development of hypertension.  See Appellant's Brief In Response to Medical Expert Opinion, May 2012.

The Board finds, however, that the VA examination and VHA opinion obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file and/or clinical examination of the Veteran.  Specifically, the VHA examiner's opinions gave consideration to all of the pertinent evidence of record, to include VA and private treatment records and the statements and testimony of the Veteran, and provided a rationale for the opinions stated, relying on the records reviewed.  Although not explicitly stated, the opinions rendered by the VHA examiner were based on his consideration of all of these factors.  Notably, the VHA examiner cited to medical findings, the Veteran's past medical history, and the Veteran's own assertions in determining that the Veteran's claimed disabilities were not related to his service-connected diabetes mellitus and/or his military service.  With regards to the claim that the VHA opinion ignored evidence indicating a relationship between the Veteran's migraine auras and hypertension, the Board again highlights that the VHA examiner thoroughly reviewed the claims file, to include any documented or reported symptomatology related to the Veteran's migraine auras.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).  Additionally, the Board points out the VHA examiner explicitly discussed the indeterminate studies regarding a relationship between hypertension and herbicide exposure.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  The Court has held that "this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection also is presumed to be due to herbicide exposure if certain requirements are satisfied.  First, the Veteran must have been exposed to an herbicide agent during service.  38 C.F.R. §§ 3.307(a)(6), 3.306(e).  "Herbicide agent" specifically "means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam (RVN) during the period beginning on January 9, 1962, and ending on May 7, 1975."  38 C.F.R. § 3.307(a)(6).  A Veteran is deemed to have been exposed to an herbicide agent if he served in the RVN between these dates.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  Second the Veteran must manifest either (1) chloracne, porphyria cutanea tarda, or acute and subacute peripheral neuropathy to a compensable degree of 10 percent or more within one year of the last date on which he had in-service exposure to the herbicide agent or (2) AL amyloidosis, diabetes mellitus, type II, Hodgkin's disease, chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers, or certain soft tissue sarcomas to a compensable degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116(a)(1)(B)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Effective October 30, 2010, 38 C.F.R. § 3.309(e) was amended to allow service connection based on herbicide exposure to be presumed for three new conditions:  ischemic heart disease, Parkinson's disease and chronic B-cell leukemias to include hairy cell leukemia.  75 Fed. Reg. 53202 (August 31, 2010).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Hypertension

The Veteran claims that service connection is warranted for his currently diagnosed hypertension disorder.  He essentially asserts that his hypertension was caused or aggravated by his service-connected diabetes mellitus.  Alternatively, the Veteran' also argues that ay 2012 brief, the Veteran's representative advanced an additional argument that the Veteran's hypertension is causally related to his in-service exposure to Agent Orange.  Having reviewed the evidence of record in light of all relevant laws and regulations, the Board finds that the preponderance of the evidence is against the claim for service connection.  Regrettably, the appeal must be denied.

The Veteran's available service personnel records confirm his service in the United States Marine Corps from October 1965 to October 1968.  His DD 214 lists his military occupational specialty as a airplane pilot and indicates that he was awarded the Vietnamese Service Medal and Vietnamese Campaign Medal.  His service in the RVN has been confirmed.

As an initial matter, the Board notes that the Veteran was granted service connection for diabetes mellitus, due to herbicide exposure, by way of a July 2006 rating decision.  

The Veteran's service treatment records have been reviewed and are negative for evidence of hypertension.

The Veteran essentially claims that he was first diagnosed with hypertension and diabetes mellitus in 2001.  According to the Veteran, he was initially diagnosed with diabetes mellitus in 2001, and he was diagnosed with hypertension a few months later after undergoing additional testing.  The medical records associated with these initial diagnoses have not been associated with the claims file.

The first evidence of record of a hypertension disorder is revealed in the Veteran's post-military private treatment records.  A December 2002 private follow up treatment record shows that the Veteran had a history of diet-controlled diabetes.  The associated physical examination revealed that his systolic blood pressure was 160 and his diastolic blood pressure was 94 (160/94).  The diagnosis was diabetes mellitus.  His private physician recommended that he began to monitor his blood pressure and to continue with his diabetic diet and exercise.  He was also noted to have elevated blood pressure during a September 2004 private medical consultation.  A November 2004 private treatment record shows the first indication of an actual hypertension diagnosis.

A July 2006 VA diabetes mellitus examination report includes the Veteran's reported medical history of diabetes mellitus and hypertension.  He reported that he was diagnosed with diabetes mellitus in 2001 or 2002.  He stated that he had had a diagnosis of hypertension for approximately two or three years.  He denied any problems with any heart symptoms or a diagnosed heart condition.  The clinical examination confirmed the diagnosis of diabetes mellitus.  No diagnosis or opinion was offered regarding his claimed hypertension disorder. 

In support of his claim, the Veteran submitted excerpts and abstracts from numerous internet and medical journal articles, which he purports supports his theory that his hypertension was caused by his diabetes and/or exposure to Agent Orange.

The Veteran underwent a VA hypertension examination in October 2007, at which time the claims file was reviewed by the VA examiner.  The Veteran identified the onset of his hypertension as in 2001, and he reported that he treated his disorder with the use of medication.  The clinical examination revealed that his blood pressure readings were as follows:  168/94; 151/98; and 171/105.  Following the examination, the pertinent diagnosis was essential hypertension with medical therapy.  The VA examiner commented that the Veteran's hypertension was not caused by or related to his diabetes mellitus.  However, he failed to provide any further discussion or rationale to support his opinion.

In November 2011, the Board requested that the Veteran's claims file be reviewed by a VHA physician for the purpose of obtaining a medical opinion regarding whether his hypertension was related to his diabetes mellitus.  The VHA examiner responded to the Board's request in a February 2012 letter.  In the letter, the VHA examiner noted that diabetes mellitus is commonly associated with hypertension for a number known reasons, to include genetic predisposition, overweight, lack of exercise, and dietary issues.  Based on his review of the claims file, the VHA examiner commented that he was uncertain of how much these factors, other than weight gain, contributed to the Veteran's development of hypertension.  He noted that the Veteran had a significant amount of weight gain from the time he separated from the military until the time of the 2007 VA examination.  He determined that the Veteran's weight gain likely contributed to his development of diabetes mellitus and hypertension.  

The VHA examiner further commented that diabetes mellitus may have contributed to the development of hypertension overtime, as longstanding and poorly controlled diabetes contributes to the development of atherosclerotic vascular disease.  He explained that atherosclerosis can contribute to the genesis of hypertension.  Thereafter, the VHA examiner noted the Veteran's reported history of developing hypertension and diabetes mellitus at the same time, without evidence of vascular disease.  He again commented that the lifestyle issues previously identified probably contributed to the development of both of these disorders.  Although he reviewed the internet articles submitted by the Veteran, the VHA examiner determined that there was no clear evidence that mild or reasonably well controlled new or recent onset diabetes mellitus causes hypertension.  He commented, however, that if the Veteran's diabetes mellitus was not well controlled, it would contribute to the progression of his hypertension in the coming years.  

With regards to whether the Veteran's hypertension was related to his military service, the VHA examiner noted that the Veteran did not have hypertension while in service.  He highlighted that the Veteran went over thirty years, presumably with interval medical evaluations, before being diagnosed with hypertension in 2001.  Although not requested by the Board, the VHA examiner also discussed studies regarding the relationship between hypertension and Agent Orange exposure; he relayed that the studies on U.S. servicemen suggested a mild, but not clearly significant, increase in the odds ratio of developing hypertension in those who were exposed to Agent Orange versus those without such exposure.  While studies revealed a significant link for Korean Vietnam Veterans, the VHA examiner stated that differences in environment, diet, genetics, and perhaps other factors would not allow an application of this data to U.S. Vietnam Veterans.

In summary, the VHA examiner stated that he could not conclude that the Veteran's hypertension was likely caused by his diabetes mellitus or his service in the military.  He again noted that if his diabetes mellitus is not well controlled that it is very likely that overtime metabolic and vascular consequences will aggravate his hypertension.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension.  The medical evidence of record shows the first evidence of this diagnosis in November 2004.  There is, however, no evidence that the Veteran suffered from hypertension during his active service.  Indeed, the Veteran has reported on numerous occasions that his hypertension disorder began in 2001, following his separation from the military.  As noted above, the Veteran's service treatment records are entirely negative for evidence that the Veteran was treated for hypertension while on active duty.  Thus, the Board finds that the Veteran did not suffer from this condition during his active service.  As there is no evidence of an in-service occurrence, there is no basis to grant direct service connection in this instance.

The Veteran's primary theory in support of this claim is that his hypertension is secondary to his service-connected diabetes mellitus.  Unfortunately, the Veteran's claim also fails under a secondary theory of entitlement.  In reaching this conclusion the Board notes that the February 2012 letter from the VHA examiner provides the most probative evidence against this theory of entitlement.  The VHA examiner thoroughly reviewed the claims file, after which he essentially opined that the Veteran's hypertension was not caused by his diabetes mellitus.  Indeed, the VHA examiner commented that the Veteran's weight gain likely contributed to his development of hypertension.  The examiner's rationale was essentially that there is no clear evidence that mild or reasonably well controlled new or recent onset diabetes mellitus, as the fact show in this case, causes hypertension.  He also noted that the although poorly controlled diabetes contributes to the development of heart disease, the Veteran developed hypertension without any evidence of vascular disease.   Since this VA medical opinion was based on a review of the pertinent medical history and is supported by sound medical rationale, it provides compelling evidence against the Veteran's claim that his hypertension is secondary to his service-connected diabetes mellitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).  The Veteran has not provided any competent medical evidence to rebut the VA examiner's determination against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board acknowledges the February 2012 VHA examiner's comment that the Veteran's diabetes mellitus could contribute to the progression of his hypertension in the coming years.  However, his comment still does not show evidence that his hypertension disorder is currently aggravated by his service connected diabetes mellitus.  As there is no competent medical evidence of aggravation in this case, there is no basis to grant service connection for hypertension on a secondary basis.

Additionally, the Board finds that the Veteran is not entitled to service connection on a presumptive basis for his hypertension.   The Veteran's service personnel records confirm that he served as an airplane pilot in Vietnam during the Vietnam Era, and he was awarded service connection for diabetes mellitus due to herbicide exposure.  Thus, his exposure to herbicidal agents, such as Agent Orange, is presumed.  Hypertension, however, is not a disability that is presumed to be related to herbicide exposure.  38 C.F.R. § 3.309(e), Note 3 ("For purposes of this section, the term ischemic heart disease does not include hypertension.").  Moreover, there is no competent medical opinion of record directly linking the Veteran's herbicide exposure in this case to his diagnosed hypertension.  Additionally, although hypertension is listed among those diseases that may be presumptively service connected if they arise to a compensable degree within one year of service (see 38 C.F.R. § 3.307 and 3.309(a)), the objective medical evidence of record shows that the Veteran was not diagnosed with hypertension until over thirty years after his separation from active duty, in 2004.  Accordingly, the Veteran is not entitled to service connection for this condition on any presumptive basis.

In reaching the above determination, the Board has also considered the Veteran's own lay statements that his hypertension is somehow related to his service-connected diabetes mellitus or otherwise to his military service.  The Veteran, though, is not competent to comment on issues of medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence may be sufficient to establish a diagnosis of a condition, but not stating that lay evidence may be used to establish a medical etiology of a condition).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  While the Board will accept the Veteran's contentions as to his symptoms, because the Veteran is not competent to testify as to the etiology of his claimed disability, the Board will not consider his testimony for the purpose of establishing the causation of his hypertension.  Since the Board finds him not competent to comment on this matter, there is no need to consider his credibility.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But even assuming for the sake of argument that the Veteran is competent to state that his hypertension is proximately due to or the result of his diabetes mellitus, his lay statements would be significantly outweighed by the VHA medical opinion which clearly indicates that his hypertension was not caused by his service-connected disability.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

Additionally, to the extent that the Veteran has submitted excerpts from various internet and journal articles in support of his claim, the Board finds that such generic texts, which do not address the facts in this particular Veteran's case, and with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  See Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension on either a direct, presumptive, or sceondary basis.  As the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  Accordingly, the appeal of this claim must be denied.

Migraine Auras

With respect to this claim, the Veteran asserts that he currently experiences migraine auras that are related to his service-connected diabetes mellitus.  Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, the appeal must be denied.

A review of the Veteran's service treatment records does not reveal evidence of any symptomatology or diagnoses related to a migraine disorder.

The Veteran's post-military private medical records show the evidence of a migraine condition.  A January 2005 private consultation record includes the Veteran's report of visual disturbances in both eyes, described as horseshoe flashes beginning with a flashbulb and bright lights.  He also reported experiencing an elevation in his blood pressure, but denied experiencing any headaches.  The Veteran indicated that these episodes began in October 2004.  His private physician noted that the Veteran had reportedly undergone a magnetic resonance imaging study (MRI) of the brain, which was normal, carotid ultrasounds, echocardiograms, and cardiac monitors.  The physician further noted that the Veteran's blood sugar levels were 105 and 135 on two separate occasions and that his blood pressure was 130/90.  The Veteran underwent a physical examination, which was normal.  He was diagnosed with migraine aura warning or late life migraine accompaniment.  His physician noted that the Veteran had early-morning blood pressure elevations and recommended that he consider the use of alternative medications at bedtime to help with his morning pressure spikes and migraines.  

The Veteran underwent a VA examination to assess his reported migraine auras in October 2007.  He reported that his symptomatology began in 2004 and that he was diagnosed with migraine auras with visual changes in both eyes.  Precipitating or aggravating factors were unknown.  The Veteran underwent a physical examination and was diagnosed with migraine auras, without objective findings and without medication.

In November 2011, the Board requested that the claims file be reviewed by a VHA examiner for the purpose of obtaining a medical opinion as to the etiology of the Veteran's migraine auras.  The VHA examiner provided his opinion in a letter to the Board dated in February 2012.  In his response, the VHA examiner noted the Veteran's reported history of diabetes mellitus since 2001.  He also explained the relationship between diabetes mellitus, vascular disease, and hypertension.  He concluded that he could not relate the Veteran's migraine auras to his diabetes mellitus.  He determined that there was no clear relationship between the Veteran's hypertension and migraines to allow him to characterize a causal relationship in this case.

Having reviewed the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for migraine auras.  While the medical evidence of record shows that the Veteran is currently diagnosed with the claimed disorder, the preponderance of the evidence does not show that his disorder is related to his military service to permit for direct or presumptive service connection.  The Veteran does not claim, nor does the evidence show, that his migraine auras began during his military service.  As noted above, the Veteran's service treatment records are entirely negative for evidence of any migraine symptomatology.  Indeed, the medical evidence does not show a diagnosis of migraine auras until January 2005, over three decades following his separation from active service.  The Board further highlights that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  Accordingly, entitlement to service connection on a direct or presumptive basis is not warranted.  See 38 C.F.R. §§ 3.303, 3.304, 3.3.07, 3.309.

 Additionally, the Board finds that the preponderance of the evidence does not show that the Veteran's migraine auras are etiologically related to his service-connected diabetes mellitus.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.  In this regard, the Board finds highly probative the February 2012 VHA examiner's conclusion.  The February 2012 VHA examiner essentially concluded that he was could not relate the Veteran's migraine auras to his diabetes and also determined that there was no clear relationship between the hypertension and migraines to allow him characterize a causal relationship between the disorders.  This conclusion is considered highly probative as it is definitive and based upon a complete review of the Veteran's entire claims file.  Accordingly, the conclusion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Veteran has not provided any competent medical evidence to rebut the evidence against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In addition to the medical evidence, the Board has also considered the Veteran's statements that his migraine auras are related to his diabetes mellitus.  In this regard, the Board finds the Veteran's statements as to the symptomatology associated with such disorder as competent and credible.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  However, a migraine disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of the disorders, such as experiencing visual disturbances, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with the claimed disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of the claimed disorder are not competent, credible, or sufficient in this instance.  Jandreau, 492 F.3d 1372.

For the Board to conclude that the Veteran currently has migraine auras that are related to a service-connected disability or are otherwise related to his military service would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for migraine auras, to include as secondary to his service-connected diabetes mellitus.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See Gilbert, 1 Vet. App. at 53.







								[Continued on Next Page]

ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.

Service connection for migraine auras, to include as secondary to service-connected diabetes mellitus, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


